                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


                                                    Case No.: 2:1 7-C V-GO I 77-CCC-MF
JQVIA, INC. and IMS SOFTWARE
SERVICES, LTD,

       Plaintiffs! Counterclaim Defendants,

vs.                                                  ORDER & OPINION OF THE SPECIAL
                                                                MASTER
VEEVA SYSTEMS, INC.,

       Defendantl Counterclaim Plaintiff.




       This matter comes before the Special Master on Plaintiffs-Counterclaim Defendants

IQVIA, Inc. and IMS Software Services, LTD’s, (collectively “IQVIA”) motion for

reconsideration and clarification of the Court’s July 10, 2019 Order. After considering the

submissions of the parties, based upon the following, it is the opinion of the Special Master that

IQVIA’s motion is Denied but that the July 10, 2019 Order is modified as detailed herein.

                                         DISCUSSION
       Background
       On July 10, 2019, the Special Master entered an Order and Opinion granting in part

Defendant-Counterclaim Plaintiff Veeva System, Inc.’s (“Veeva”) motion to compel discovery

related to Cegedim. This information included: (1) Cegedim’s TPA policy and TPA decisions

with respect to OneKey (whether the vendor was Veeva or a third party); (2) Cegedim’s pricing

of OneKey in any non-U.S. geography, including Europe and any European regions or nations;

(3) Cegedim’s sale of OneKey, including customer lists, win-loss records, and invoice data; (4)

OneKey financial information, including revenue, profit, and cost; (5) documents sufficient to

show Cegedim’s pricing of OneKey in Europe from 2012 to the present; (6) documents sufficient

                                                1
 to show Cegedim’s sale of OneKey in Europe from 2012 to the present; and (7) documents

 sufficient to show Cegedim’s OneKey financial information in Europe from 2012 to the present,

 including revenue, profit, and cost.


                                           Arguments
        IOVIA
        IQVIA argues that it did not have the opportunity to show that the proposed limitations

made by Veeva for the first time in its reply, did not, in fact, meaningfUlly limit the extremely

burdensome nature of Veeva’s requests. IQVTA argues that while Veeva’s reply limitations

might have appeared superficially narrower, they were as equally burdensome as the original

requests. IQVIA argues that it was improper for Veeva to wait until its reply to artificially

narrow its requests. IQVIA explains that the requests remain overbroad because Cegedim’s

OneKey product was offered primarily in Europe. IQVIA asserts that 70% of OneKey global

(non-US) records were from Europe alone. IQVIA thus argues that the request remains

extraordinary.

       IQVIA further argues that Veeva’s requests contained no temporal limit tying any of its

proposed requests to Veeva’s counterclaims, as required to establish relevancy. IQVIA argues

that the limitation Veeva proposed for its TPA related Request —documents from 2013 through

2015 plus a reasonable buffer period on each endpoint—is hollow since it covers the only

relevant time period IQVIA is likely to have TPA related document for OneKey.

       IQVIA also asserts that producing documents “sufficient to show” in response to

Cegedim pricing, sales, and financial information, is not a limitation given the overbroad nature

of Veeva’s request and considering the number of sources IQVIA obtains data from. IQVIA

asserts that it has already produced substantial discovery relating to Cegedim’s OneKey offering



                                                2
including documents related to Cegedim’s TPA policy and decisions related to OneKey, OneKey

pricing, OneKey sales, and OneKey financial information. IQVIA asserts that it has collected,

reviewed, and produced documents from numerous fonner-Cegedim employees, and produced

over 15,000 documents from those custodians dated pre-April 2015, including over 700 excel

spreadsheets that hit on financial terms (e.g. revenue, profit, or cost). IQVIA maintains that

during the meet and confer process IQVIA asked Veeva to explain why the documents IQVIA

already produced were insufficient, and based on those documents, request additional narrowly

tailored discovery. Veeva refused to do so. IQVIA asserts that in light of Veeva’s failure to show

that IQVTA’s prior productions were insufficient and its failure to digest the information IQVIA

provided and revert with narrowly tailored discovery requests, IQVIA respectfully requests that

the Special Master reconsider the holding that Veeva has met its burden to demonstrate the

relevance of its reply requests for additional documents requested for each category.

       IQVIA also requests that the court clarify that the Order—which might be read to

encompass documents held by Cegedim, a scparate entity—is limited to January 1, 2012 (the

beginning of discovery in this case) to April 2015 (the close of IQVIA’ s acquisition of certain of

Cegedim’s businesses) and applied only to documents in IQVIA’s possession, custody, and

control. TQVIA explains that the limitation makes sense because the discovery period in this

case—agreed to by thc parties—is January 1, 2012 through January 10, 2017. Second, in April

2015, IQVIA acquired parts of Cegedim’s business—primarily consisting of Cegedim’s OneKey

and CRM offerings, but Cegedim is a separate entity, operating as a going concern, and not

owned or controlled by IQVIA. Thus, IQVIA believes that the time period for which JQVIA

should have to produce documents is January 1,2012 until April 2015.




                                                3
          Veeva
          Veeva argues that IQVTA has failed to meet the legal standard necessary for a motion for

reconsideration. Veeva argues that IQVIA cannot identitS’ any dispositive factual or legal matter

that was presented to the Special Master that the Special Master overlooked.

          Veeva asserts that its offer to limit its requests in its reply was not improper. Veeva

argues that in its motion it made clear that it was willing to limit certain requests to a sufficient to

show basis but IQVIA indicated that it considered the requests, even so narrowed, to be too

onerous and not proportional. Veeva argues that none of the case law cited by TQVIA indicates

that Veeva’s rebuttal arguments were improper. Veeva further asserts that IQVIA rehashes its

prior arguments that because it has produced some discovery, it need not produce additional

documents relating to Cegedim OneKey.

          Veeva argues that the Special Master should also deny IQVIA’s request for clarification.

Veeva argues that it has alleged ongoing damages and Cegedim’s financial documents are

relevant to that calculation. Veeva also argues that no clarification is needed with respect to

IQVIA’s need to only produce documents in JQVIA’s possession, custody, and control as that is

the background legal standard.

    IQVIA’s Reply Arguments

          IQVJA argues that Veeva’s tactic of changing its discovery demands in its reply

undermines the entirety of the parties’ meet and confer process. IQVIA asserts that Veeva’s

proposed limitations in its reply requests were superficial and did not mitigate the undue burden

on IQVIA to collect, review, and produce documents responsive to the requests. IQVIA asserts

that Veeva did not limit the time period of its requests relating to Cegedim’s OneKey pricing,

sales, and financial information at all-demanding documents that extend outside the discovery

period.

                                                   4
        TQVIA further requests that the Special Master clarify its Order to cut off discovery

related to the requests at April 1, 2015, the date that IQVIA acquired Cegedim’s OneKey

offering. IQVIA argues it should not be required to produce documents relating to Cegedim’s

pricing, sale, and financial information for OneKey past April 1, 2015, when Cegedim no longer

offered OneKey. IQVIA further argues that IQVIA should not be ordered to produce pricing,

sales, and financial information for a separate company post-dating IQVIA’s acquisition of

OneKey from Cegedim on April 1, 2015.

        IQVIA asserts that clarification is necessary because the Special Master ordered IQVIA

to produce documents sufficient to show Cegedim’s OneKey pricing, sales, and financial

information through the present and IQVIA does not have documents within its possession,

custody, or control to do so. JQVIA asserts that Cegedim is an entirely separate entity from

IQVTA and IQVIA cannot compel an unaffiliated foreign company to produce the documents

Veeva seeks. IQVTA believes that to the extent Veeva contends such documents are relevant, it

must employ available legal avenues to seek such documents from Cegedim directly. IQVIA

thus argues that the Special Master’s Order should be clarified to state that 1QVIA has no

obligation to produce documents it does not have.

                                              Opifflon

       In the District of New Jersey, motions for reconsideration are governed by Local Civil

Rule 7.1(i). A motion for reconsideration is viable when one of three scenarios is present: (1) an

intervening change in the controlling law, (2) the availability of new evidence not previously

available, or (3) the need to correct a clear error of law or prevent manifest injustice. Lazaridis   ‘i’.



Wehmcr, 591 F.3d 666, 669 (3d Cir. 2010). Allowing a motion for reconsideration to go forward




                                                  5
is an “extraordinary remedy” to be granted “sparingly.” NL Indus,, Inc. ‘v. Commercial Union

Ins. Co., 935 F. Supp. 513, 516 (D,N.J. 1996) (citations omitted).

       Notably, a motion seeking reconsideration may not be used by a party to “restate

arguments that the court has already considered.” Lawrence v. Emigrant Mortg. Co., Civ. No.

11—3569, 2012 WL 5199228, *2 (D.N.J., Oct. 18, 2012). Nor may such a motion be used “to

relitigate old matters, or to raise arguments or present evidence that could have been raised prior

to the entry ofjudgment.” NL Indus., Inc., 935 F.Supp. at 516. Further, where a party merely has

a difference of opinion with the court’s decision, the issue should be raised through the normal

appellate process; reconsideration is not the appropriate vehicle. Dubler v. ffangsterJèr’s

Laboratories, Civ. No. 09—5144, 2012 WL 1332569, *2 (D.N.J., Apr. 17, 2012) (citing Bowers

v. Nat’! Collegiate Athletic Ass ‘ii, 130 F.Supp.2d 610,612 (D.N.J. 2000).

       IQVIA’s application for reconsideration fails to provide a basis to grant the

“extraordinary remedy” requested. IQVIA has not demonstrated an intervening change in the

controlling law, the availability of new evidence not previously available, or the need to correct a

clear error of law or prevent manifest injustice. IQVIA’s assertions that because it did not have

the opportunity to show that the proposed limitations made by Veeva for the first time in its

reply, did not, in fact, mcaningfiilly limit the extremely burdensome nature of Veeva’s requests,

are not persuasive. 1QVIA simply failed to demonstrate, in particular terms, the explicit burden

Veeva’s requests entailed. The federal rules allow for broad and liberal discovery. Pacini v.

Macy’s, 193 F.3d 766, 777-78 (3d dr. 1999). Vague assertions of burden are not enough to

overcome relevant requests.

       However, to the extent the Special Master ordered IQVIA to produce documents to the

present, the Special Master agrees that this was an oversight and document production should



                                                 6
have been limited to the recognized discovery period in this case, which is January 1, 2012

through January 10, 2017. The July 10, 2019 Order is thus amended to provide that IQVIA is to

produce: (1) documents sufficient to show Cegedim’s pricing of OneKey in Europe from 2012 to

2017; (2) documents sufficient to show Cegedim’s sale of OneKey in Europe from 2012 to 2017,

including customer lists, win-loss records, and invoice data; and (3) documents sufficient to

show Cegedim’s OneKey financial information in Europe from 2012 to 2017, including revenue,

profit, and cost.

           It is further clarified that IQVIA is to produce information according to the July 10,2019

Order and this Order, only to the extent that responsive information exists and IQVIA is in

possession, custody, or control of that responsive information. To state the obvious, 1QVIA is

under no obligation to produce responsive information that does not exist. Moreover, IQVIA has

not been ordered to produce information that is in Cegedim’s possession as opposed to its

possession. Thus, to the extent IQVJA asserts that it does not have pricing, sales, and financial

information post-dating IQVIA’ s acquisition of OneKey from Cegedim on April 1, 2015, again,

IQVIA has no obligation to produce documents it does not have in its possession, custody, or

control.




                                                   DEN;      1. CAVANAUGH            .   .D.J. (Ret.)
                                                   Special Master


Date: November 14, 2019




                                                   7
